Title: From Thomas Jefferson to Joseph Marie Lequinio de Kerblay, 15 July 1802
From: Jefferson, Thomas
To: Kerblay, Joseph Marie Lequinio de


          
            Sir
            Washington July 15. 1802.
          
          Your favor of June 20. has been duly recieved and I present you my congratulations on your safe arrival in these states, as well as my thanks for the civilities expressed in your letter. your character and dispositions, as well as your station, will, I trust, make you an efficacious and useful [instrument in] cementing the friendship & interests of our two countries. I should have been happy to have had the pleasure of seeing you here, as I shall at any future time when you may wish to make a visit to this place. we endeavor on this and all other occasions to avoid establishing any etiquette which may interfere with the convenience or the inclinations of those concerned. I am glad to find you have made proficiency in our language; as you will rarely, in society here, meet with persons who speak yours familiarly. the language of the country is indispensable to the knolege of what is going on in it, and to the perfect understanding of the characters & sentiments of it’s citizens. wishing you may find your residence here as agreeable as you may have expected, I pray you to accept assurances of my high consideration & respect.
          
            Th: Jefferson
          
        